Title: To John Adams from Silas Talbot, 5 June 1781
From: Talbot, Silas
To: Adams, John



Sir
Mill Prison Plymouth June 5th. 1781

Your Excellency will find by the date hereof that it Comes from a prisoner, and which is the cause of my present address, therefore on the Confidence of your favour, beg leave to inform you, that in October last being then in, and having the command, of the Arm’d Ship of war Called the Genl. Washington, in which Vessel I had the misfortune to be captur’d by his Brittannick Majesties Ship Culloden, and taken into N. York from whence, in consequence of orders from Admiral Rodney, Seventy others with myself mostly Capital officers of american Ships, were, put on board the Ship Yarmouth and brought to this place, whare I am deprived of every friendly Connection whereby I might receive som Relief in this my Present unhappy condition of Captivity, have therefore in consequence of your Excellencys former favors taken the liberty of thus addresing you, in hopes that you may be pleased to contribute towards my Relief, a Request which the Nature of my Situation, I trust, will sufficently apologize for, and least your Excellency should not immediately recollect my Person and Rank, beg leave to acquaint you, that am the same person, who had the honour to receive from Congress whill your Excellency was a member of that august assembly, several Considerable Promotions of Rank and Honour, in the Millitary Line, in concequence of my singular and Distinguished service, and as all Manner of Correspondance and Negotiation between this Country and the United States of America are at present stopt, and for the want of an Honorable Credit here, I am deprived of those Necessary Supplys which the peculiar nature, of my present distresed State of Captivity doth Require, am thereby induced to Request your Excellency will favor me, with a som of about Fifty pounds sterling which may be charged to me in account of my services either in the Millitary or Navle Departments, in both of which, the United States are Considerably in Arrearages to me otherways if pleasd to advance me this som on my own Privit account. In hopes of your Excellencys, Speedy, and effectual Releif, I have the honor to be with all due Respect, Your Excellencys obliged humble and Obedient Servant

Silas Talbot


PS. For sertain reasons please to send the money to Mr. Robert Heath, Plymouth Dock. I am Sir your servant &c

S T.
